Citation Nr: 0704538	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  05-14 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility in September 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to payment or reimbursement 
for medical expenses incurred at a private medical facility 
in September 2004.  The veteran testified before the Board at 
a hearing that was held at the RO in February 2006.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA records pertaining to the veteran's claim are outstanding.  
In February 2006 testimony before the Board, the veteran 
reported that in July 2004 and thereafter he had been 
instructed by his VA physicians to report to a private 
hospital in St. Cloud, Minnesota, for follow up care for his 
cardiac condition.  The only VA treatment records on file are 
dated in January and February 2005.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from the VA facility 
in St. Cloud, Minnesota from July 2004 
to January 2005.  If these records are 
no longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for entitlement to payment or 
reimbursement for medical expenses 
incurred at a private medical facility 
in September 2004.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


